Title: To Thomas Jefferson from William Short, 29 June 1820
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
June 29. 1820
I had the pleasure of thanking you in part in my letter of May 2. for your most invaluable favor contained in yours of April. I say in part; for it would take more than one letter to contain the whole of my gratitude for this most acceptable mark of your friendship. I have read it over & over again; always with delight & instruction, & a renewed sense of my obligation to your amiable grandaughter as well as to yourself. I should have repeated my thanks to you ere this, but for the fear of adding to all the trouble of correspondence, which I know you are overloaded with by your friends & others.I cannot however let Mr Harris go without carrying to you some mark of remembrance from one of your oldest, & certainly most attached friends. He has moreover requested me to do him the favor & pleasure of sending a letter by him. Without that, I should not probably have given you this trouble at this moment.Mr Harris tells me that having heard from you, that you will still be at Monticello for three weeks, he has determined to avail himself of it to go & pay his respects to you—One of the motives seems to be his great anxiety to stand rectus in your eyes—by expressing to you the whole truth relative to his conduct, whilst acting ahead under a commission from Government—An attempt has been made by circulating anonymous & printed handbills, to stain him with corruption in his consular office. He has at length been able to fix these handbills on their author or distributor, & has instituted a suit against him. This is all that the most innocent man can do in such a case; as it evinces his desire to have the truth & the whole truth brought forward to the public knowlege.This however is necessarily a slow process, & leaves a painful interval for public impressions. Mr Harris’s delicacy & sensibility make him, I think, too much alive to this & too impatient under it. He is extremely anxious in the mean time, not to lose his fair standing in the public estimation & particularly in yours, & the other members of Government under whom he acted.I am not acquainted with his adverse party who is a merchant that went to establish himself at St Petersburgh during the consulship of Mr Harris, & where probably the situation of Mr Harris gave him greater advantages in commercial speculations. And if this should have given rise to envy, hatred & malice, we need not be surprized at any consequences arising therefrom.The first knowlege I ever had of Mr Harris was from Count Romanzov at Paris. Every thing he said to me of him was of the most flattering kind, & shewed me that Mr Harris had by his good & proper & prudent conduct placed himself at St Petersburgh, in a situation very well calculated to excite envy—Count R. who took frequent opportunities of speaking to me of Mr Harris, assured me more than once that his conduct had been such as not only to acquire his (Ct R’s) esteem, but also that of the Emperor—& he expressed to me an earnest desire that the American Government should be informed of this.Mr Harris seems to have no doubt that Mr Adams, the present Sec. of State, is his most bitter enemy—If so, I should not be surprized if his enemy also had been excited by the situation which he held in the estimation of Ct Romanzov; & which I am persuaded the Count took no pains to conceal from him. Yet if Mr Harris should be correct in supposing that Mr Adams has excited these calumnies, surely it would be acting a part very unworthy of the high office he now holds, & which should dispose him to protect the character of those who have acted worthily under that department rather than give his countenance towards destroying it. Since the return of Mr Harris to this country, he has passed a great part of his time in the same house with me. I have therefore seen a great deal of him—And I can say with great truth that every thing which I have seen, has been indicative of the most unexceptionable conduct, & highly honorable sentiments. And such I have no doubt he will appear before the tribunal which is to draw out the whole truth on his subject.Mr Harris’s departure at this moment for Monticello brings to my view in striking colors, the wish I have felt every year to carry into execution a similar project—& which has always been postponed by feelings that I know not how to explain—Whilst I feel a very sincere wish to visit the friends of my youth, yet this is always checked by a certain mixture of melancholy that I cannot account for. There is one friend at least there with whom I should feel no melancholy but at the moment of my separation from him—And then indeed if I should consider it a long & last farewell, the pain would be more than I should have courage to encounter.I have always also apprehended I should experience a certain degree of embarassment in a visit to that part of Virginia which I most wish to see. I may be wrong—but I have long felt a great change in my former disposition towards two persons in your part of the country—insomuch that I hope, & shall always endeavour, never to see them again. And yet it would be more pointed then I would wish to be, to avoid them if Iwere to be in their neighborhood. These men have both attained by me of those jeux , so often exhibited in elective Republics, the highest posts in the country. They may therefore laugh at my unfavourable disposition towards them, & certainly would laugh at it, if they knew it. I do not allow myself to carry this as far as to be their enemy—On the contrary I wish them both well—from the remains of old habit—although this sentiment is not entirely free of a certain degree of contempt for their metaphysical charlatanerie &  would have been greater probably if it had not been crowned with such unexpected success—For after all—It is certain that in this world, success in human affairs, tends more than any thing else to diminish that contempt which they so often deserve.God bless & preserve you my dear Sir—long to enjoy health & happiness with those who are near & dear to you—This is the earnest prayer of your affectionate friendW: Short